Citation Nr: 0623897	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  98-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to April 
1967.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a December 1998 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veteran's Affairs (VA) which declined to reopen a previous 
final decision that denied a claim of entitlement to service 
connection for schizophrenia.  The veteran appeared and 
testified at a Travel Board hearing held at the RO before the 
undersigned who is the Veteran's Law Judge designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. § 7102(a) 
(West 2002).  The Board declined to reopen the claim in a 
July 2000 decision, and the veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (CAVC).  

On November 9, 2000, the provisions of the Veteran's Claims 
Assistance Act (VCAA) of 2000 were enacted into law.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
redefined VA's notice and duty to assist requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
Thereafter, the Secretary filed an unopposed motion to vacate 
the Board's decision and remand the claim for consideration 
of the VCAA provisions.  In April 2001, the CAVC vacated the 
Board's July 2000 decision pursuant to the Secretary's 
unopposed Joint Motion for Remand.  The Board conducted 
additional development of the claim, pursuant to authority 
provided by 38 C.F.R. § 19.9(a)(2), in February 2002.  The 
Board acquired additional evidence and remanded the claim to 
the RO in June 2003 for review of that evidence pursuant to a 
precedential decision which invalidated the provisions of 
38 C.F.R. § 19.9(a)(2) to the extent that it authorized the 
Board to review evidence not initially considered by the RO 
without obtaining a waiver of review from the claimant.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

By letter dated November 16, 2001, the Board advised the 
veteran that his attorney of record, James W. Stanley, Jr., 
had his authorization to represent claimants before VA 
revoked.  At that time, the veteran was provided a reasonable 
period of time within which to appoint a new representative.  
In a statement received on January 14, 2001, the veteran 
indicated his desire to proceed with self-representation in 
this case.  In June 2004, the Board remanded the claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.   The preponderance of the evidence establishes that the 
veteran does not currently have a chronic acquired 
psychiatric disorder.  His condition has been diagnosed as an 
antisocial personality.

2.    The veteran does not have acquired psychiatric disorder 
or a psychosis of service onset.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1111, 5107(b) (West 2002); 38 C.F.R. § 3.303(c), 4.9 
(2005); Winn v. Brown, 8 Vet. App. 510, 516 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
schizophrenia.  Historically, an RO rating decision dated 
January 1988 denied a claim of entitlement to service 
connection for schizophrenia on the merits on the basis that 
the veteran's schizophrenic reaction shown in service was 
acute and transitory and resolved without residuals.  The 
veteran was notified of this decision by letter dated August 
17, 1987, but he did not initiate a timely appeal.  That 
decision is final.  38 U.S.C.A. § 4004 (West 1982); 38 C.F.R. 
§§ 3.104, 19.129(a), 19.192 (1987).  In a supplemental 
statement of the case (SSOC) dated March 2006, the RO 
reopened the claim, and denied the claim on the merits.  The 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  The veteran filed his 
application to reopen his claim in June 1995, and this appeal 
ensues from the RO's December 1998 rating decision declining 
to reopen a claim of entitlement to service connection for 
schizophrenia. 

For claims filed prior to August 1, 2001, new evidence is 
defined as evidence that is not merely cumulative or 
redundant of other evidence previously of record.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  See generally 66 Fed. Reg. 45620 (August 
29, 2001).  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Specific diseases listed as chronic in 
nature, such as a psychosis, may be presumed to have been 
incurred in service if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2005).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1110, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A 
personality disorder, which is not considered a disease or 
injury within the meaning of VA laws and regulations, is not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2005); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. 1111 (West 2002).  The 
language of 38 U.S.C.A. § 1111 dictates that VA holds the 
burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004); VAOGCPREC 3-2003 (July 15, 2003).  Determination of 
the existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion, see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

The RO's January 1988 rating decision denied a claim of 
entitlement to service connection for schizophrenia on the 
basis that the veteran's schizophrenic reaction shown in 
service was acute and transitory and resolved without 
residuals.  Evidence added to the folder since the January 
1988 RO rating decision includes a May 2000 letter from James 
R. Moneypenny, Ph.D., that appears to relate the onset of the 
veteran's "current psychologic disturbance," to include 
disordered thinking and schizophrenia, to active service.  
Additionally, clinic records from J. Clyde Campbell, M.D., 
record an impression of schizophrenia treated with BuSpar.  
This evidence is new and material as it includes medical 
opinion that the veteran currently manifests schizophrenia 
having its onset in service, and speaks directly to the basis 
of the prior final denial.  The Board, therefore, has 
jurisdiction to review the claim on the merits.  38 U.S.C.A. 
§ 5108 (West 2002).

The veteran entered active service in December 1965 absent 
notation of psychiatric disability.  In November 1966, he 
underwent a 38-day period of hospitalization at the 12th USAF 
Hospital following a suicide attempt.  His intake report of 
psychiatric history indicated a history of "spells" where 
he wanted to get away from people and hurt himself.  He had 
been drinking beer and, in an effort to get away from 
everything, took a rifle to kill himself.  He denied having 
any "spells" during basic training or truck driver school, 
but two "spells" while at home on leave.  On one of the 
leave occasions, he had been arrested for breaking into a 
store.  He indicated that, at the age of 16, he had cut his 
chest and arms with a razor.  When questioned about cigarette 
burns on his arms, he admitted past attempts to harm himself.  
At the age of 13, his mother took him to a psychiatrist and 
admitted him to "boys school."  He would walk away from 
boys school and be returned by his mother.  He lived briefly 
with his grandfather, but returned to his mother due to 
homesickness.  She became angry telling him to stay with the 
grandfather, and took him to see a psychiatrist a number of 
times.  He described quitting school at the age of 15, but 
his speech on this subject became rambling.  He claimed 
having been locked up a "great number of times" for running 
away from home, breaking & entering, and "other things."  
He denied the use of drugs.  He was given a diagnosis of 
simple-type schizophrenic reaction with a life-long history 
of emotional instability, schizoid behavior and extreme 
masochistic behavior, self-mutilation and nomadic existence.  
His treatment included Thorazine.  

The veteran was then transferred to the 106th General 
Hospital for an approximate 3-week period   His clinic 
records again recorded his pre-service history of seeing a 
"number of psychiatrists" as a child and intermittent 
periods of institutionalization.  He denied the use of drugs.  
His treatment included Mellaril and Thorazine.  His clinical 
record cover sheet indicated a diagnosis of chronic, 
moderate, simple-type schizophrenia that existed prior to 
service (EPTS) and was "service aggravated."

Thereafter, the veteran was transferred to the medical 
holding unit at Fitzsimons General Hospital from February 2, 
1967 to April 19, 1967.  His narrative summary noted his 
report of a long-history of maladjustment leaving school in 
8th grade, living with various relatives, and having his 
first suicidal rumination while in a Children's Shelter.  
Prior to service, he was described as living a marginal 
existence with intermittent authority problems and having 
worked in a moving carnival for 8-months.  His entrance into 
service was motivated by a desire for change of scene.  He 
had an engagement break off prior to his arrival in Vietnam.  
He was vague when relating his Vietnam performance of duty, 
but denied exposure to undue combat hazard.  His commander 
evaluation described him as having few close friends who 
tended to drink when the opportunity occurred.  It was noted 
that, upon his admission at the 106th General Hospital, he 
was not distressed and in fairly good remission.  However, on 
the ward, he presented a rather superficial, slightly giggly 
and somewhat inappropriate manner of relating consistent with 
a diagnostic impression of simple schizophrenic.  His Medical 
Board proceedings in April 1967 indicated the following 
diagnosis:

(3000) Schizophrenic reaction, simple type, 
chronic, moderate; manifested by long history of 
impulsivity, transient fluctuating nomadic 
behavior and by episodic, suicidal rumination; 
precipitating stress, moderate, assignment to 
combat zone without undue stress; predisposition, 
moderate, long-history of superficial 
interpersonal relationships and chaotic childhood; 
degree of impairment for further military duty, 
marked.  Condition: Treated, asymptomatic.

The Medical Board determined that the veteran's schizophrenic 
reaction existed prior to service (EPTS), was not due to a 
cause incident in service, and was not aggravated by active 
duty.  He was recommended for discharge as unfit for military 
service.

VA examination in June 1967 included the veteran's history of 
being prescribed Thorazine and Stelazine.  Following mental 
status examination, the examiner provided the following 
assessment:

REMARKS:  This individual had some sort of and 
acute emotional disturbance when he was oversees.  
At the present time, I see nothing that suggest a 
schizophrenic reaction but he was examined 
carefully in several hospitals and I suppose the 
medication that he is taking has had some affect 
on the clinical picture as seen today.

DIAGNOSIS: Schizophrenic reaction, 
undifferentiated type, in good remission, with 
medication.  He is competent for VA purposes and 
is not in need of hospitalization.

Thereafter, the RO scheduled the veteran for a period of 
hospitalization and observation (O&E), but the veteran failed 
to report for examination.

A VA social worker's interviews with the veteran's 
stepfather, mother and younger brother, dated in August 1967, 
included report that the veteran had attended school through 
the completion of 9th grade at the age of 16.  He then 
obtained employment in a filling station where he worked 
regularly until his enlistment.  He was infrequently absent 
and used his earnings responsibly.  His mother recalled that 
his only indication of poor adjustment during his school 
years was his truancy that brought him into conflict with the 
school and juvenile authorities.  She further reported that 
his behavior pattern had changed upon his return from service 
with him being high-strung, hostile to family members, 
impossible to reason with and disinterested in work.

The veteran was hospitalized at VA from February 7, 1968 to 
March 6, 1968.  He had been picked up for assault with 
intention to kill and placed in jail.  He was supposed to 
have pulled a knife on a man who later came to jail and 
stated the veteran was not the assailant.  The man changed 
his mind after 4 days, and he was then placed back in jail 
and charged.  His discharge diagnosis was of "Without 
Psychosis."

In May 1987, the veteran underwent VA psychiatric examination 
wherein he reported a 25-year history of abusing amphetamines 
("speed") to include use during service.  He denied any 
psychiatric hospitalizations since his discharge from 
service.  He did have a history of incarceration for two 
felony convictions as well as a history of selling drugs to 
support his own habit.  He had been repeatedly jailed for 
parole violations.  His mental status examination was 
entirely within normal limits except for his history of drug 
abuse and anti-social behavior.  The examiner noted that 
acute and/or chronic abuse of amphetamines frequently induced 
an acute psychosis that could not be clinically 
differentiated from schizophrenia in the absence of a 
detailed and accurate clinical history.  In retrospect, the 
examiner concluded that it was "clear' that the attack of 
schizophrenia recorded in service "was not schizophrenia at 
all, but was an acute psychotic state induced by the 
amphetamines and possibly other drugs the veteran was abusing 
at the time."  The examiner offered diagnoses of antisocial 
personality disorder, amphetamine abuse and dependence, and 
amphetamine delusional disorder "previously misdiagnosed as 
'Schizophrenia, Undifferentiated Type'" secondary to 
amphetamine abuse and dependence in complete remission.

The veteran underwent additional VA examination in October 
1987.  The claims folder was not available for review, but 
the veteran presented a letter indicating that his claim for 
an anti-social personality disorder had been denied.  The 
veteran reported a suicide attempt in service and being 
discharged for the same.  He reported quitting school in the 
9th grade and had juvenile problems including running away 
from home and stealing resulting in 16 arrests or so prior to 
his enlistment.  He recalled one incident where his parents 
had him arrested.  He also recalled an incident where he set 
the juvenile hall on fire and was transferred to the county 
jail.  He had attempted suicide in service after receiving a 
"Dear John" letter from his girlfriend.  Following service, 
he had a history of arrest and incarceration for armed 
robbery and drug possession.  Following mental status 
examination, the examiner offered a diagnosis of paranoid-
type schizophrenic disorder.

In May 1998, the veteran's testified before the RO that he 
did not have a pre-service history of psychiatric treatment.  
He recalled traumatic events while stationed in the Republic 
of Vietnam such as seeing body bags at the airport and seeing 
kids being blown up.  He had a nervous breakdown and 
attempted suicide wherein he was hospitalized and placed on 
Thorazine and Stelazine.  He recalled some paranoia feelings 
after his discharge and being prescribed Thorazine and 
Stelazine by VA.  He was currently prescribed BuSpar but did 
not receive any counseling.

The veteran underwent VA examination, with benefit of the 
claims folder, in June 1998.  He provided additional history 
of being in "some combat" while serving in Vietnam being 
fired upon while delivering supplies.  He had seen kids blown 
up along the road and, on one occasion, transported body bags 
some only having a few parts inside.  He drank "a few cans 
of beer" while in service, and became drunk "quite a bit" 
after his discharge from service.  He used heroin 3-4 times 
while in Vietnam, and used speed, cocaine and heroin after 
his discharge from service.  He did not report being on any 
drugs at the time of his nervous breakdown in service.  On 
mental status examination, the examiner found some 
hallucinations, probable delusions and some schizophrenic 
trends.  He also had some post-traumatic stress disorder 
symptoms such as nightmares about Vietnam, visual 
hallucinations and some auditory hallucinations that may have 
been flashbacks.  His diagnosis was deferred pending 
psychometric testing.  His psychometric testing indicated an 
invalid profile appearing as if he had deliberately endorsed 
numerous items that were unusual.  He was given an impression 
that the clinical data indicated a diagnosis of chronic 
undifferentiated-type schizophrenia and dysthymia.

Clinic records from J. Clyde Campbell, M.D., dated in July 
1998, noted that the veteran held a diagnosis of 
schizophrenia treated with BuSpar and Zyban.

In March 2000, the veteran appeared and testified before the 
undersigned.  He denied any history of psychiatric problems 
prior to service or his duty assignment in Vietnam.  He drove 
a bus in a combat area wherein he witnessed dead bodies.  He 
was unaware of psychiatric symptoms until he awoke in a 
hospital and being told he attempted suicide.  He recalled 
having auditory and visual hallucinations, and being treated 
with Thorazine and Stelazine.  He also recalled being 
prescribed Thorazine and Stelazine by VA immediately 
following his discharge from service.  His current symptoms 
include paranoia treated with BuSpar by VA.

In pertinent part, a May 2000 letter from psychologist James 
R. Moneypenny, Ph.D., reads as follows:

"According to the history provided by [the 
veteran], he first experienced symptoms (and was 
treated and medicated) associated with his 
disordered thinking and schizophrenia while he 
was in the military.  The course of his symptoms 
is consistent with the usual chronic progression 
of the disease and plays a major role in his 
current psychological disturbance."

In April 2003, the veteran underwent VA mental disorders 
examination with benefit of review of his claims folder.  He 
reported current symptoms of depression that he related to a 
recent tracheotomy.  He reported auditory hallucinations, but 
was extremely vague about possible content other than voices 
said bad things to him.  He thought people paid special 
attention to him, but did not know why.  He denied 
persecutory ideations or delusions of receiving special 
messages.  He reported a long-history of drug use, to include 
use of speed and heroin while in Vietnam.  Post-service, he 
had a history of incarcerations on charges for drugs, armed 
robbery and breaking and entering.  He was last incarcerated 
25 years ago when he discontinued his drug usage.  He 
indicated that, while in Vietnam, he tried to kill himself 
after he started using drugs.  He could not recall all the 
circumstances of his suicide attempt in service.  He also 
related a pre-service history of truancy when he ran away 
from home and was taken to a detention center.  Following 
mental status examination, he was only given an Axis II 
designation of antisocial personality disorder currently in 
remission.  The examiner also provided the following 
commentary:

I have reviewed the veteran's extensive C-file.  I 
noted that he has received a number of different 
diagnoses.  In February 1967, he was diagnosed 
with simple schizophrenia.  He was noted to have 
inappropriate affect.  In C&P examination in June 
1967, he received the diagnosis of schizophrenia, 
undifferentiated type in remission.  That exam did 
not describe any symptoms at the time of ongoing 
schizophrenia.  In June 1987, Dr. Neil diagnosed 
this veteran as having antisocial personality 
disorder and gave excellent documentation of his 
rationale for that diagnosis.  In October 1987, 
Dr. Granger saw the veteran and diagnosed him with 
paranoid schizophrenia.  I found no evidence in 
todays examinations of a current paranoid 
schizophrenia.  The symptoms that the veteran 
reported that were associated with schizophrenia 
in the military appeared to be better explained by 
his drug use.  Thus, I do not find evidence of a 
present psychotic disorder, nor did I find 
evidence of a present psychotic disorder in the 
service other than what would be seen in 
association with drug use.

In March 2006, the veteran underwent an additional VA mental 
disorders examination with benefit of review of his claims 
folder.  He was prescribed an antidepressant to help with his 
mood.  He related a suicide attempt in service after receipt 
of a "Dear John" letter following by treatment with 
Thorazine and Stelazine.  Post-service, he had difficulties 
with drugs and the law but no psychiatric hospitalizations.  
He denied any current psychiatric symptoms except for 
depression related to his physical condition.  Following 
interview of the veteran, review of the claims folder and 
mental status examination, the examiner found no Axis I 
diagnosis, but did find Axis II designation of antisocial 
personality disorder in current remission.  The examiner also 
offered the following comments:

The veteran complains of no current psychiatric 
problems.  He specifically denied any current 
symptoms of depression or psychosis.  He said he 
did not hear voices, see things at one [sic] 
believe that people were out to harm him or that 
he had any special powers or significance.  There 
was no evidence of thought disorder or bizarre 
behavior.  His history of psychiatric diagnoses 
is certainly complex including at least three to 
four diagnoses of various subtypes of 
schizophrenia and two diagnoses of antisocial 
personality disorder and mixed substance abuse.  
The veteran admits to very long and varied 
history of drug abuse especially of amphetamines 
and is well known that a persons behavior under 
the influence of mind altering drugs, withdrawal 
from such drugs can mimic psychotic behavior and 
include hallucinations and delusions.  The 
veteran is not currently on any antipsychotic 
medication and to the best of his memory has not 
been on any such drugs for many years.  I find it 
highly unlikely that he suffers from a 
schizophrenic or other psychotic disorder.  He 
had evidence of narrow psychotic symptoms 
apparently has not for sometime as there is no 
recent treatment history of use of antipsychotic 
medication.  I believe it is highly likely the 
polydrug use and abuse may have accounted for his 
past psychotic symptoms and for erroneous 
diagnosis of schizophrenia.  Past history well 
documented in the record and according to 
patients own statements today include rather a 
lengthy period in adolescence and early adult 
life characterized by criminal activity and 
nearly continuous drug use.  It certainly would 
be consistent with an antisocial personality 
disorder diagnosis.  However, he does not appear 
to exhibit criminal activity, drug abuse, or 
other antisocial behavior now and has not for 
quite a number of years.  The patient does not 
work and has not worked for many years due to 
number of serious physical health problems 
including severe COPD.  His social functioning 
appears to be adequate at the present time.  
Thought processing and communication are 
adequate.  He can manage activities of daily 
living with some assistance.  He is confined to a 
wheelchair and has a tracheotomy.  He is 
confident to manage his benefits.  He denied 
current alcohol or drug abuse, although has noted 
previously he has a long prior history of 
polysubstance abuse.

The preponderance of the evidence establishes the veteran 
does not have an acquired psychiatric disorder.  According to 
the most recent comprehensive psychiatric evaluation, the 
veteran has a personality disorder which has been diagnosed 
as antisocial personality, in remission.  A personality 
disorder is not subject to the payment of compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2005); Winn, 8 Vet. at 
516.  Accordingly, the claim of entitlement to service 
connection for schizophrenia must be denied.

The persuasive evidence in this case demonstrates that the 
veteran had a pre-service history of maladaptive behavior, to 
include truancy, criminal activity, self-harm and a nomadic 
lifestyle.  See Hospitalization reports of 12th USAF 
Hospital, the 106th General Hospital and Fitzsimons General 
Hospital.  See also Medical Board Proceeding dated April 
1967; and VA examination reports dated May 1987, October 
1987, April 2003, and March 2006.  He entered active service 
in December 1965 absent notation of a pre-existing 
psychiatric disorder.  He was hospitalized following a 
suicidal gesture with his diagnoses including simple-type 
schizophrenic reaction and simple-type schizophrenia.  His 
history of drug usage in service was not only unknown, but 
specifically denied.  See Hospitalization reports of 12th 
USAF Hospital, the 106th General Hospital and Fitzsimons 
General Hospital, and Medical Board Proceeding dated April 
1967.  His initial VA examination in June 1967 found no 
evidence to suggest a schizophrenic reaction, but continued 
the diagnosis as the veteran was on medication.  The post-
service clinical records do not record any treatment for 
overt psychotic symptoms,

The evidence in this case is not in agreement with respect to 
the veteran's current diagnosis.  The most persuasive 
evidence consists of the April 2003 and March 2006 VA 
examination reports that, based upon a complete review of the 
record, have concluded that the veteran was misdiagnosed with 
schizophrenia in service, and that he manifests a personality 
disorder.  The medical opinions from these VA examination 
reports are based upon complete review of the veteran's 
entire file and history of symptoms and psychosocial 
functioning prior to service, in-service and thereafter.  
They are also based upon clinical findings recorded in 
examination reports spanning a period of 4 decades.  The 
examiners have provided rationale that the veteran's in-
service drug usage, that is well documented in the record, 
accounted for his in-service symptoms.  The March 2006 VA 
examiner found that it was "highly unlikely" that the 
veteran ever suffered from a psychotic disorder, to include 
schizophrenia, and "highly likely" that the polydrug usage 
accounted for the past psychotic symptoms and misdiagnosis.  
This opinion is consistent with the April 2003 VA examination 
report as well the examiner's opinion in May 1987 who found 
it "clear" that the veteran's psychotic state in service 
was acute in nature and induced by drug usage.

The evidence cited above holds more probative value than the 
in-service diagnoses as the examiners in service had no 
knowledge of the veteran's drug usage in arriving at their 
diagnosis.  Medical opinion of record indicates that an acute 
psychosis induced by amphetamine abuse could not be 
clinically differentiated from schizophrenia in the absence 
of a detailed and accurate clinical history.  See VA 
examination report dated May 1987.  See generally Reonal v. 
Brown, 5 Vet. App. 458 (1993) (medical opinion based on an 
inaccurate factual premise has no probative value).  The 
post-service clinical records do not record any treatment for 
overt psychotic symptoms, and the VA examination reports in 
June 1967, October 1987 and June 1998 offer no rationale or 
discussion as to whether the veteran's drug usage may have 
accounted for his psychiatric symptoms.  The June 1967 VA 
examination report found no evidence of schizophrenia, but 
relied upon history as a guide to diagnosis.  The claims 
folder was not available for review in October 1987.  The VA 
examination report in June 1998 stated that clinical data 
supported a diagnosis of schizophrenia and dysthymia, but did 
not offer any rationale with respect to the invalid 
psychomotor testing results obtained at that time.  

Additionally, Dr. Campbell only notes that the veteran holds 
a diagnosis of schizophrenia, but there is no clinical data 
supporting the finding other than having knowledge the 
veteran is prescribed BuSpar.  Similarly, Dr. Moneypenny 
provides a vague diagnosis with respect to the veteran's 
current psychiatric status based solely on a history provided 
by the veteran that is not detailed in the medical statement.  
None of the supportive evidence in this case provides any 
rationale as to whether the veteran has been misdiagnosed 
with schizophrenia in the past due to polydrug abuse.

The veteran himself has been an unreliable historian most 
notably denying any history of drug usage to examiners while 
in the military.  His post-service admissions to a pre-
service and post-service history of maladaptive behavior is 
well documented and so intricately detailed as to bear the 
indicia of reliability.  The statements of his family members 
provided in August 1967 are entitled to little, if any, 
probative weight as they are clearly at odds with the 
veteran's report of history as well as the objective in-
service findings of a pre-service history of self-mutilation.  
The veteran is competent to describe his psychiatric symptoms 
prior to service, in-service and after service, but he is not 
shown to possess the requisite training required to associate 
those symptoms as a manifestation of an acquired psychiatric 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (2005).  The Board finds that the most 
persuasive medical evidence in this case establishes that the 
veteran does not have an acquired psychiatric disorder, but a 
personality disorder.  The claim of entitlement to service 
connection for schizophrenia, therefore, must be denied as a 
matter of law.  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

Letters dated July 18, 2003, September 2, 2003 and November 
15, 2004, when combined, satisfied elements (1), (2), (3) and 
(4) as listed above.  All of these letters notified him of 
his and VA's respective responsibilities for obtaining 
information and evidence necessary to substantiate the 
claim.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  He was advised of the evidence 
necessary to reopen his claim, and that notice was effective 
as the claim has been reopened for review on the merits.  In 
November 2004, he was advised of the potential applicability 
of the presumption of soundness, and advised "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

In this case, the necessary content requirements of compliant 
notice have been met, and any error in not providing a single 
notice to the veteran covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The claim was first adjudicated 
prior to the passage of the current statutory and regulatory 
notice and assistance requirements.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The claim was remanded by the Board 
in June 2004, a notice compliant letter was sent on November 
15, 2004 and the claim was then readjudicated.  Because the 
claim for service connection has been denied, any question as 
to the appropriate disability rating or effective date of 
award to be assigned is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, the rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statements of the (SSOC's), and the Board's 
remand directives in June 2003 and June 2004 told him what 
was necessary to substantiate his claim throughout the 
appeals process.  In fact, the rating decision on appeal, the 
SOC and the multiple SSOC's provided him with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  There is no indication that any 
aspect of the notice compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claims.  

Any further notice to the veteran would only result in a 
delay in adjudicating the claim without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further notice poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 (July 
24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records.  The RO also obtained VA 
and private clinic records identified as relevant to the 
claim on appeal.  Several attempts have been made to obtain 
medical and legal documents associated with the veteran's 
award of disability benefits with the Social Security 
Administration (SSA).  In February 2006, SSA informed VA that 
the veteran's folder was destroyed in May 2002.  The records 
no longer exist and further search efforts would be futile.

The veteran has been provided VA examinations during the 
appeal period, to include VA examinations in April 2003 and 
March 2006 that were based upon review of the claims folder.  
The March 2006 VA examination provided a diagnosis and 
opinion supported by reference to the pertinent facts of the 
case and a rationale for reaching its determination.  The 
evidence and information of record, in its totality, provides 
the necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claim.

ORDER

The claim of entitlement to service connection for 
schizophrenia is denied.



____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


